Citation Nr: 0703489	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-42 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a seizure disorder, to 
include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that declined to reopen the claim of service connection 
for a seizure disorder, to include on the basis of 
aggravation.

The appellant was afforded a personal hearing in September 
2006 before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  

Following the decision below, the issue of entitlement to 
service connection for a seizure disorder, to include on the 
basis of aggravation, will be addressed in a REMAND that 
follows, and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a seizure disorder, to include on 
the basis of aggravation, was initially denied by an RO 
decision dated in August 1970; the veteran did not perfect an 
appeal and that determination became final.

2.  The RO declined to reopen the claim of whether new and 
material evidence had been received to reopen the claim of 
service connection for a seizure disorder by rating actions 
dated in May and December 2002; the veteran did not file an 
appeal and those determinations are final.  

3.  Evidence received subsequent to the August 1970 RO 
determination, when considered by itself or together with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a seizure 
disorder, to include on the basis of aggravation..


CONCLUSIONS OF LAW

1.  The August 1970 RO decision denying service connection 
for a seizure disorder, to include on the basis of 
aggravation, is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2006).

2.  The May and December 2002 rating decisions declining to 
reopen the claim of service connection for a seizure 
disorder, to include on the basis of aggravation, are final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

3.  The evidence received subsequent to the RO's August 1970 
decision is new and material and the appellant's claim of 
entitlement to service connection for a seizure disorder, to 
include on the basis of aggravation, is reopened. 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that when he entered 
service, he had no seizure problem, or that it was quiescent.  
He asserts that the rigors of active duty, particularly 
service in Vietnam, aggravated the disability such that it 
was permanently increased in severity for which service 
connection should be granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision on the threshold issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for a seizure disorder, to 
include on the basis of aggravation, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of his appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

Factual Background and Legal Analysis

The RO denied service connection for a seizure disorder, to 
include on the basis of aggravation, in a rating decision 
dated in August 1970.  The veteran did not perfect an appeal 
and this determination became final. See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).  The 
appellant attempted to reopen his claim for such in 
correspondence received in January 2002.  The RO declined to 
reopen the claim for service connection for a seizure 
disorder by rating actions dated in May and December 2002 and 
these decisions became final. See 38 C.F.R. § 20.1103.  He 
most recently attempted to reopen his claim in statements 
dated in June 2003 and August 2003.  Thus, the Board will 
review all of the evidence submitted since those actions to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Claims that are the 
subject of final decisions can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2004) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).).

The evidence of record at the time of the 1970 and 2002 RO 
decisions included service medical records that showed that 
the appellant received extensive treatment for a seizure 
disorder for which he was prescribed medication.  It was 
recorded that he had a history of seizures either from the 
age of 12, or that he had the first seizure in 1965, two 
years prior to service entrance.  It was reported that he had 
last had a seizure one year prior to the first one in service 
in June 1967 while in Vietnam, and had a total of three while 
stationed in that country.  An electroencephalogram (EEG) was 
performed in July 1967 that was determined to be mildly 
abnormal.  A subsequent EEG in January 1970 was interpreted 
as normal.  The RO denied service connection for a seizure 
disorder in August 1970 on the basis that the disability 
clearly pre-existed service and had not been aggravated 
therein.  

The evidence received since the RO's 1970 denial of the claim 
of service connection for seizure disorder includes private 
clinical records dating from October 1976, including the 
report of an EEG performed in January 1982 by W. O., M.D., 
and received in January 2002.  An impression was provided to 
the effect that the EEG was abnormal and that this suggested 
that the cerebral cortex was of increased irritability.  The 
additional evidence also included VA outpatient records dated 
between 1999 and 2002 showing continuing treatment and 
medication management for seizures, a statement from the 
veteran's mother dated August 2002, as well as testimony 
presented upon personal hearing on appeal in September 2006.  

After review of the information reported above, the Board 
finds that the EEG report of January 1982 indicates a 
possible worsening of cerebral cortex function that had not 
been previously noted clinically.  As such, this information 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim of service connection for a 
seizure disorder, to include on the basis of aggravation, is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a seizure disorder, to 
include on the basis of aggravation.  The appeal is granted 
to this extent.


REMAND

In light of the grant to reopen the claim of service 
connection for a seizure disorder, to include on the basis of 
aggravation, the Board finds that further development is 
warranted.  

The record reflects that the appellant was afforded a post 
service VA examination in July 1970 which found that the 
veteran's seizures appeared to be adequately controlled, did 
not indicate whether or not they had been aggravated by 
service.  Review of the clinical record shows that although a 
finding was made by the RO in August 1970 that there was no 
aggravation of seizures determined to be pre-existing, there 
was no medical opinion to this effect.  It is the province of 
trained health care providers to enter conclusions that 
require medical expertise such as opinions as to diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  It is also well established that the VA adjudicator 
is not free to substitute its own judgment for that of an 
expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Following review of the record, the Board is of the opinion 
that the current clinical record is not sufficiently 
developed to definitively conclude that a seizure disorder 
pre-existed service or that it was aggravated by active duty.  
Therefore, a current VA examination, to include a medical 
opinion is warranted.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that veteran appears to receive 
VA outpatient follow-up for various disabilities, including a 
seizure disorder.  Treatment records dating through October 
2002 have been associated with the claims file.  The record 
thus indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, VA outpatient treatment 
records dating from November 2002 should be retrieved and 
associated with the claims folder.  The veteran should also 
be requested to provide authorization for release of any 
other outstanding private medical records in support of his 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating from 
November 2002 should be requested and 
associated with the claims folder.

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
seizure disorder since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of record. 

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a special VA neurological 
examination to determine whether a 
seizure disorder is related to service.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
claims file and a copy of this remand 
should be made available to the 
physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion with complete 
rationale to the following questions: a) 
Does the clinical evidence show that the 
veteran unmistakably had a seizure 
disorder prior to his entering active 
duty?  b) If so, is it at least as 
likely as not that the pre-existing 
seizure disorder was permanently 
increased in severity during the period 
of service beyond natural progression of 
the underlying disease process?.

The opinion should be set forth in 
detail.  

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide a 
medical opinion.  If the report is 
insufficient, or if any requested action 
is not undertaken or is deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


